DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR 2687123 A1 to De Pindray et al.
Re-claim 14, De Pindray et al. disclose in figure 9 a suspension element comprising: a main body 272 with an internal volume, the main body includes a barrier 277 and an end cap, the barrier and the end cap are disposed at opposite ends of the main body; a tubular element 271 is inserted through the barrier and slidably engages the main body; a main piston 273 is coupled to the tubular element, the main piston separates the internal volume of the main body into a first chamber 292 and a second chamber 293; a dividing piston 275 is slidably engaged with the tubular element, the dividing piston separating an inner volume of the tubular element into a first 
Re-claim 15, a passage disposed between the first chamber and the second chamber, wherein the flow controller is disposed along the passage, see figure 9.
Re-claim 16, the main body further comprising: a first opening 279 fluidly connected to the first chamber; a second opening 278 is fluidly connected to the second chamber, the passage is at least partially disposed between the first opening and the second opening, the flow controller is configured to switch from an open state to a closed state when a pressure at the first opening is greater than a pressure at the second opening by more than a threshold amount.
Claim(s) 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,120,009 to Gatehouse et al.
Re-claim 14, Gatehouse et al. disclose in figure 3 a suspension element comprising: a main body 116 with an internal volume, the main body includes a barrier 142 and an end cap, the barrier and the end cap are disposed at opposite ends of the main body; a tubular element 144 is inserted through the barrier and slidably engages the main body; a main piston 138 is coupled to the tubular element, the main piston separates the internal volume of the main body into a first chamber 162 and a second chamber 165; a dividing piston (shown in figure 3 and identified as element 68 in figure 2) is slidably engaged with the tubular element, the dividing piston separating an inner volume of the tubular element into a first inner chamber 164 and a second 
Re-claim 15, a passage disposed between the first chamber and the second chamber, wherein the flow controller is disposed along the passage, see figure 3.
Re-claim 16, the main body further comprising: a first opening 167 fluidly connected to the first chamber; a second opening 169 is fluidly connected to the second chamber, the passage is at least partially disposed between the first opening and the second opening, the flow controller is configured to switch from an open state to a closed state when a pressure at the first opening is greater than a pressure at the second opening by more than a threshold amount.  Control of the valves can be carried out as desired, as the flow controller is capable of performing the recited function.
Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,993,294 to Wossner.
Re-claim 17, Wossner et al. disclose a suspension element comprising: a main body 1 having an internal volume, the main body includes a barrier 14/17 and an end cap, the barrier and the end cap disposed at opposite ends of the main body; a tubular element 2 is inserted through the barrier and slidably engages the main body; a main piston 7 is coupled to the tubular element, the main piston separates the internal volume of the main body into a first chamber 3 and a 
Re-claim 18, the locking element is affixed to an outer surface of the tubular element.
Re-claim 19, the locking element is a collar that extends around the entire circumference of the tubular element.
Re-claim 20, the first chamber 3, the second chamber 19, and the first inner chamber 6 are all hydraulic chambers configured to contain a hydraulic fluid therein, the second inner chamber 9 is a gas chamber configured to contain a gas.  

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or render obvious a suspension element comprising a main body, a tubular element inserted in the main body, a dividing piston slidably engaged with the tubular element, the dividing piston separating an inner volume of the tubular element into a first inner chamber and a second inner chamber, the first inner chamber open to the first chamber; a flow controller disposed along a flow path between the first chamber and the second chamber; and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Porter and Wegele each teach a locking element preventing excessive compression of suspension devices.  Barnoin et al. and FR 2340482 each teach a suspension device with limited movement.  Gatehouse et al., Dillman et al., Dumitru et al., Hardt, Oertle, Runkel and Borit each teach a hydro-pneumatic suspension device.  
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
August 17, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657